Citation Nr: 0620097	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for nasopharyngeal 
cancer, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for left ear hearing 
loss, to include as secondary to nasopharyngeal cancer.

3.  Entitlement to service connection for dry mouth, throat, 
and dysphagia, to include as secondary to nasopharyngeal 
cancer.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970 and 
September 1970 to September 1972, including service in 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran served in Vietnam and is therefore presumed to 
have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  Certain diseases are presumed to 
have been incurred in or aggravated by service in Vietnam if 
they are listed in the relevant statute and regulation and 
manifest during the time periods specified therein.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).  The veteran has been diagnosed with cancer 
of the nasopharnynx, which is not specifically on the list.  
However, one of the diseases on the list is "respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea)."

The Chief of Hematology/Oncology at a VA Medical Center 
(VAMC) and a private physician, Dr "J.O.", both wrote in 
April 2004 that nasopharyngeal cancer should be treated the 
same as laryngeal cancer under VA law, i.e., presumed to be 
service-connected if the veteran meets the other statutory 
and regulatory criteria.  The basis for this conclusion is 
not stated.  For instance, it is not medically indicated that 
the tissue of the nasopharynx is like the tissue of the lung, 
or whether there is some factor in this case that suggests a 
direct relationship, like the type of cancer for instance.  

The diseases listed at 38 C.F.R. § 3.309(e) (2005) are based 
on findings provided from scientific data furnished by the 
National Academy of Sciences (NAS), which studies the 
evidence and submits reports at two-year intervals concerning 
the association between exposure to Agent Orange and diseases 
suspected to be associated with such exposure.  Based on 
input from the NAS reports, the Congress amends the relevant 
statute and the Secretary promulgates the necessary 
regulatory changes to reflect any additional diseases shown 
to be associated with exposure to herbicides.  The Board 
notes that, except for the named respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), the Secretary of 
VA has found that a positive association does not exist 
between respiratory disorders and herbicide exposure.  67 
Fed. Reg. 42,600, 42,606 (June 24, 2002).  Furthermore, the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41,442, 41,443 (1996).  
As the Board is bound by the applicable statutes and 
regulations, it must reject the argument that the veteran's 
cancer of the nasopharnynx should be presumptively service-
connected.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
20.101(a) (2005).

However, when a veteran submits a claim for service 
connection for a disability under any theory of entitlement, 
VA's duty to assist him is triggered as to all theories under 
which he could be entitled to service connection.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(Under pre-VCAA well-grounded rules, where veteran has 
properly made out a well-grounded claim for a current 
disability, the duty to assist attached "to the 
investigation of all possible in-service causes of that 
disability, including those unknown to the veteran); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).  Here, the VA Chief of 
Hematology/Oncology stated that he had reviewed the veteran's 
case and concurred "that it is very likely that his Vietnam 
exposure to Agent Orange played a role in his subsequent 
development of nasopharyngeal cancer."  He did not, however, 
explain the basis of this conclusion, i.e., either his belief 
that such a cancer should also be presumed the result of 
Agent Orange exposure or because the evidence reflected that 
this particular veteran's cancer was related to his Agent 
Orange exposure or otherwise related to service.  Moreover, 
the VA examiner who conducted the October 2003 VA examination 
diagnosed the veteran with squamous cell carcinoma of the 
nasopharnynx, but did not opine as to the etiology of this 
disorder.  Thus, there is evidence of a current disability 
that may be associated with service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002), 38 C.F.R. § 3.159(c)(4) 
(2005); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
A new VA examination is therefore warranted to determine 
whether this particular veteran's cancer of the nasopharnynx 
is related to his Agent Orange exposure or otherwise related 
to service.  This determination should consider the veteran's 
argument, supported by his two DD Form 214s showing about one 
and one-half years of Vietnam service and combat-related 
awards and citations, that he had significant exposure to 
Agent Orange.  It is also noted that the evidence reflects 
that the veteran has not smoked cigarettes and only 
occasionally smoked cigars.

As service connection for left ear hearing loss and dry 
mouth, throat, and dysphagia are claimed as secondary to the 
nasopharyngeal cancer, these claims are inextricably 
intertwined with the claim for service connection for 
nasopharyngeal cancer.  See Babchak v. Principi, 3 Vet. App. 
466, 467 (1992).  Those claims must therefore be remanded as 
well to determine if they are proximately due to, the result 
of, or aggravated by the nasopharyngeal cancer (if that is 
found to be service-connected) or otherwise related to 
service.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  In this regard, it is noted that multiple 
audiology examinations from the Portsmouth Naval Medical 
Clinic since shortly after service have shown some degree of 
hearing loss.

The Board also notes that the October 2003 VCAA letter did 
not include an explanation of the principles relating to 
secondary service connection or request that the veteran 
provide any evidence in his possession pertaining to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  On remand, a new 
VCAA letter should be sent that includes these instructions 
and complies with all applicable precedent including the 
recently decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Finally, the Board notes that the veteran's representative 
stated at the RO hearing that the veteran was experiencing 
loss of taste as a result of treatment for his cancer and 
that it should be treated as a separate disability for which 
the veteran is claiming service connection (Hearing 
transcript, pp. 13-14).  This claimed disability was not 
addressed in the August 2004 supplemental statement of the 
case (SSOC), and is therefore referred to the AMC for 
appropriate consideration and development.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that complies with all applicable 
precedent including Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
explains all potentially relevant 
service-connection principles and all of 
the elements of the VCAA's notice 
requirements, including that the veteran 
send VA all information in his possession 
regarding his claim.

2.  Contact the VA Chief of 
Hematology/Oncology who wrote the April 
2004 letter and ask him to explain his 
conclusion that the veteran's 
nasopharyngeal cancer is related to his 
Agent Orange exposure.  Inform him that 
nasopharyngeal cancer is not, as a matter 
of law, considered presumptively service-
connected like other respiratory cancers 
for the reasons explained above, and that 
he must address the relationship between 
this particular veteran's nasopharyngeal 
cancer and his military service including 
Agent Orange exposure.  Provide him with 
the claims file or a copy thereof and 
request that he review the entire file 
before expressing his opinion.  If there 
is something specific about this cancer, 
or there are other medical bases for the 
opinion they should be set out for 
consideration.  Other physician's who 
have provided opinions should be offered 
a similar opportunity to comment.

3.  After any additional evidence has 
been received, schedule the veteran for 
an appropriate VA examination to 
determine the etiology of his 
nasopharyngeal cancer.  The claims folder 
must be made available to the VA 
examiner, including the opinions of the 
previously mentioned VA Chief of 
Hematology/Oncology and any follow-up 
opinions he has provided.  The examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's nasopharyngeal cancer is 
related to his exposure to Agent Orange 
or otherwise related to his military 
service.  The examiner should take into 
consideration, among other things, the 
nature and duration of the veteran's 
Vietnam service, the service medical 
records and post-service medical records, 
and his lack of smoking history.  The 
examiner should also indicate whether he 
agrees or disagrees with the opinion of 
the VA Chief of Hematology/Oncology and 
the underlying bases for this agreement 
or disagreement.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examiner should also indicate whether 
the veteran's left ear hearing loss, dry 
mouth, throat, and dysphagia, or loss of 
taste is proximately due to, the result 
of, or aggravated by his nasopharyngeal 
cancer, if the latter disability is found 
to be service-connected.

4.  Then, review the additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


